Citation Nr: 1456437	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1984; he died in November 2008.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's service, specifically exposure to Agent Orange while serving in Vietnam, caused his fatal probable embolism to the superior mesenteric artery and esophageal cancer.  The Veteran served in Vietnam from September 1966 to September 1967 and is therefore presumed exposed to Agent Orange as there is no affirmative evidence to the contrary.  There are no post-service medical treatment records contained in the file.  Additionally, a VA medical opinion has not yet been obtained.  The evidence of record is insufficient to decide the material issues of fact of the claimed service connection for the cause of the Veteran's death and further factual development is needed.  Thus, the Board finds it necessary to remand the case.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected disabilities and for his fatal probable embolism and esophageal cancer.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of the Veteran's cause of death.  The appellant should be provided a reasonable amount of time to submit this lay evidence.

3.  Thereafter, obtain a medical opinion as to the likelihood that the Veteran's immediate cause of death, or any underlying cause of death, is related to his military service or secondary to any service-connected condition, including the presumed in-service exposure to herbicides, such as Agent Orange.  

The entire claims file must be reviewed by the examiner.  

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected duodenal ulcer, hemorrhoids, urticarial, and fracture of the left navicular contributed to his fatal probable embolism and esophageal cancer.

The examination report must include a complete rationale for all opinions expressed.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the appellant.

The examination report must include a complete rationale for all opinions expressed.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



